UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1921


LIDIA FUNEZ-AVILEZ,

             Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

             Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 20, 2018                                         Decided: March 28, 2018


Before NIEMEYER, TRAXLER, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring, Maryland, for
Petitioner. Chad A. Readler, Principal Deputy Assistant Attorney General, Linda S.
Wernery, Assistant Director, Steven K. Uejio, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lidia Funez-Avilez, a native and citizen of Honduras, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing her appeal from the

Immigration Judge’s denial of her request for protection under the Convention Against

Torture. After thoroughly reviewing the record and Funez-Avilez’s claims, we conclude

that substantial evidence supports the Board’s decision. See Dankam v. Gonzales, 495
F.3d 113, 124 (4th Cir. 2007); 8 C.F.R. § 1208.16(c)(2), (3) (2017). Accordingly, we

deny the petition for review for the reasons stated by the Board. See In re Funez-Avilez

(B.I.A. July 18, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                   PETITION DENIED




                                           2